           Case 1:17-cv-00271-GSK Document 58                           Filed 05/19/21   Page 1 of 2




                    UNITED STATES COURT OF INTERNATIONAL TRADE
                        BEFORE: HON. GARY S. KATZMANN, JUDGE

------------------------------------------------------------------------- X
SECOND NATURE DESIGNS, LTD.                                                :
                                                                           :
                  Plaintiff,                                               :
                                                                           :
                  v.                                                       :       Court No. 17-00271
                                                                           :
UNITED STATES OF AMERICA,                                                  :
                                                                           :
                  Defendant.                                               :
------------------------------------------------------------------------- X

                                           JOINT STATUS REPORT

         Pursuant to this Court’s order dated May 6, 2021, see ECF 57, the parties hereby submit

this joint status report. The parties have begun discussing various case management procedures

which would help streamline the litigation and presentation of legal issues on a motion for

summary judgement before this Court. Defendant is working on sending a proposed motion over

to Plaintiff regarding these procedures in the next few days. In light of the above, the parties

jointly request that this Court enter a further order requiring the Filing of a Joint Status Report on

June 2, 2021 and continue to hold Defendant’s Motion in abeyance while the parties work on

these proposed procedures.
        Case 1:17-cv-00271-GSK Document 58          Filed 05/19/21     Page 2 of 2




Respectfully submitted,

/s/ John M. Peterson                            BRIAN M. BOYNTON
John M. Peterson                                Acting Assistant Attorney General
Patrick B. Klein
NEVILLE PETERSON LLP                            JEANNE E. DAVIDSON
One Exchange Plaza                              Director
55 Broadway, Suite 2602
New York, NY 10006                        By:   /s/ Justin R. Miller
(212)-635-2730                                  JUSTIN R. MILLER
jpeterson@npwny.com                             Attorney-In-Charge
Counsel for Second Nature Designs, Ltd.         International Trade Field Office

                                                /s/ Brandon A. Kennedy
                                                BRANDON A. KENNEDY
                                                Trial Attorney
                                                Department of Justice, Civil Division
                                                Commercial Litigation Branch
                                                26 Federal Plaza – Suite 346
                                                New York, New York 10278
                                                (212) 264-9237
Dated: May 19, 2021                             Attorneys for Defendant
